                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       RICHA ARORA, RANDY CLINTON, and                  Case No. 19-cv-02414-LB
                                           WALTER JOHNSON, individually and
                                  12       behalf of all others similarly situated.,
Northern District of California
 United States District Court




                                                                                            ORDER DENYING GNC’S MOTION
                                  13                    Plaintiffs,                         TO DISMISS
                                  14              v.                                        Re: ECF No. 18
                                  15       GNC HOLDINGS, INC.,
                                  16                    Defendant.

                                  17
                                                                              INTRODUCTION
                                  18
                                            The plaintiffs, who live in California (Arora and Clinton) and New York (Johnson), bought
                                  19
                                       GNC dietary supplements and then — on behalf of themselves and putative nationwide,
                                  20
                                       California, and New York classes of consumers — sued GNC Holdings, claiming that labels
                                  21
                                       describing the supplements’ functions (such as “Diabetic Support”) were unlawful because they
                                  22
                                       did not include a disclaimer that is required under the Federal Food, Drug and Cosmetics Act
                                  23
                                       (“FFDCA” or “Act”), 21 U.S.C. § 301 et seq., and the regulations implementing the Act.1 Under
                                  24
                                       the Act, if a product’s label describes the supplement’s function, then there must be an
                                  25

                                  26

                                  27   1
                                        Compl. – ECF No. 1. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents.
                                  28

                                       ORDER – No. 19-cv-02414-LB
                                   1   accompanying disclaimer (on the same panel) that the Food and Drug Administration (“FDA”) has

                                   2   not evaluated the description of function and that the supplement is not intended to diagnose, treat,

                                   3   cure, or prevent any disease.2 21 U.S.C. §§ 321, 343; 21 C.F.R. §§ 101.93(d). The plaintiffs also

                                   4   allege that in its marketing of the supplements, GNC “compounds” the harm from omitting the

                                   5   disclaimer by using misleading phrases (such as “clinically studied,” “scientifically designed,”

                                   6   “physician formulated,’ or “physician endorsed”), using medical symbols, and referring to

                                   7   diseases.3

                                   8         The plaintiffs raise seven state-law claims: (1) unlawful conduct — based on the omitted

                                   9   FFDCA disclaimer and violations of two California consumer-protection statutes, the False

                                  10   Advertising Law (“FAL”) and the Consumers Legal Remedies Act (“CLRA”) — in violation of

                                  11   California’s Unfair Competition Law (“UCL”) (on behalf of the California named plaintiffs and a

                                  12   California subclass); (2) unfair and fraudulent conduct, in violation of the UCL (on behalf of the
Northern District of California
 United States District Court




                                  13   California named plaintiffs and the California subclass); (3) false advertising, in violation of the

                                  14   FAL (on behalf of the California named plaintiffs and the California subclass); (4) deceptive

                                  15   practices, in violation of the CLRA (on behalf of the California named plaintiffs and the California

                                  16   subclass); (5) deceptive practices, in violation of New York’s Consumer Protection from

                                  17   Deceptive Acts and Practices Law (hereafter, “New York Consumer Protection Law”) (on behalf

                                  18   of the New York named plaintiff and the New York subclass); (6) false advertising, in violation of

                                  19   the New York Consumer Protection Law (on behalf of the New York named plaintiff and the New

                                  20   York subclass); and (7) unjust enrichment (quasi-contract) (on behalf of the named plaintiffs and

                                  21   the nationwide class).4

                                  22         GNC moved to dismiss the following claims on the following grounds: (1) claim one

                                  23   (unlawful conduct under the UCL), on the ground that the plaintiffs lack standing because they did

                                  24   not allege reliance sufficiently under relevant precedent; (2) claims two, three, and four

                                  25

                                  26
                                       2
                                           Id. at 3 (¶ 5).
                                  27   3
                                           Id. at 4 (¶ 13).
                                  28   4
                                           Id. at 21–30 (¶¶ 100–159).

                                       ORDER – No. 19-cv-02414-LB                         2
                                   1   (essentially, deceptive practices under the UCL, FAL, and CLRA), on the ground that the

                                   2   plaintiffs did not allege fraud with particularity; (3) claims one, two, and three (the UCL and FAL

                                   3   claims), on the ground that the weight of the authority requires dismissal of UCL and FAL

                                   4   equitable claims when plaintiffs assert a CLRA claim; (4) claims five and six (deceptive practices

                                   5   and false advertising in violation of the New York Consumer Protection Law), on the ground that

                                   6   the plaintiffs did not identify the false and misleading statements; and (5) claim seven (unjust

                                   7   enrichment), on the ground that the plaintiffs did not allege any actionable conduct by GNC.5

                                   8   GNC also contends that the plaintiffs lack standing (1) to seek injunctive relief and (2) for any

                                   9   relief for products that they did not purchase.6 The court denies the motion to dismiss.

                                  10

                                  11                                               STATEMENT7

                                  12   1. The Overall Nature of the Claims and the Regulatory Scheme
Northern District of California
 United States District Court




                                  13         The complaint first specifies that the plaintiffs seek recovery based on GNC’s practices

                                  14   regarding the marketing and sale of its “proprietary brand dietary supplements . . . including but

                                  15   not limited to” GNC Men’s Prostate Formula Dietary Supplement, GNC Diabetic Support Dietary

                                  16   Supplement, GNC Preventive Nutrition Healthy Blood Pressure Formula Supplement, GNC

                                  17   Women’s Ultra Mega Active Supplement, and GNC Mega Men Healthy Testosterone.8

                                  18         The plaintiffs then categorize the three “types of claims” that they assert. First, they assert

                                  19   unlawful claims based on the FFDCA violation, which (they allege) is incorporated into

                                  20   California’s Sherman Food, Drug, and Cosmetic Law (“Sherman Law”), which is actionable under

                                  21

                                  22

                                  23   5
                                           Mot. – ECF No. 18 at 7–9.
                                  24   6
                                           Id. at 21–25.
                                       7
                                  25     The facts in the Statement are from the complaint, including allegations about the statutory and
                                       regulatory scheme. The parties do not separately brief the statutory and regulatory scheme because
                                  26   they dispute only issues such as standing and whether the plaintiffs plausibly pleaded the claims (and
                                       not the overall legal framework). The plaintiffs’ allegations about the legal framework thus are
                                  27   undisputed for the purpose of this motion.
                                       8
                                           Compl. – ECF No. 1 at 2 (¶ 1).
                                  28

                                       ORDER – No. 19-cv-02414-LB                           3
                                   1   the UCL.9 Second, they assert “misleading and deceptive” marketing claims “because GNC

                                   2   labeled, marketed, and sold the Supplements in a manner that is unfair, deceptive, and untrue in

                                   3   violation of California’s UCL and New York’s Consumer Protection from Deceptive Acts and

                                   4   Practices Law . . . .”10 Third, they assert common-law claims for unjust enrichment.11

                                   5         The plaintiffs then describe the regulatory scheme for the products and the legal basis for their

                                   6   claims.

                                   7                   5. With respect to Plaintiffs’ “unlawful” claims, GNC is prohibited from
                                                  labeling, marketing, or selling dietary supplements bearing claims that “describe[]
                                   8              the role of a nutrient or dietary ingredient intended to affect the structure or
                                                  function in humans, [or that] characterize[] the documented mechanism by which a
                                   9              nutrient or dietary ingredient acts to maintain such structure or function” (known as
                                  10              “structure/function claims”), unless the label carries a prominent disclaimer on each
                                                  panel bearing such claims. See 21 U.S.C. §§ 321(g)(1), 331(d), 343(r)(1)(B),
                                  11              343(r)(6), 355(a); 21 C.F.R. § 101.93(d) (“On product labels and in labeling (e.g.,
                                                  pamphlets, catalogs), the disclaimer shall appear on each panel or page where there
                                  12              [is a structure/function claim].”).
Northern District of California
 United States District Court




                                  13                  6. The disclaimer must be prominent and bolded, and it must read: These
                                                  statements have not been evaluated by the Food and Drug Administration. This
                                  14              product is not intended to diagnose, treat, cure, or prevent any disease. 21 U.S.C. §
                                                  343(r)(6)(C); see also 21 C.F.R. § 101.93(b)-(e).12
                                  15

                                  16         The plaintiffs allege that “GNC Supplements” do not have the required disclaimers “on all

                                  17   panels with structure/function claims, and/or the disclaimer lacks the prominence required.”13 As a

                                  18   result, they assert, GNC’s failure to include the disclaimer means that the supplements are

                                  19   “misbranded and unlawful. 21 U.S.C. § 343(r)(1)(B), (r)(6); 21 C.F.R. § 101.93(d).”14

                                  20         GNC’s sale of the supplements is also unlawful, the plaintiffs allege, because the supplements

                                  21   are “drugs” that lack FDA pre-market approval.15 More specifically, the supplements are “‘drugs’

                                  22

                                  23   9
                                           Id. (¶ 2).
                                       10
                                  24        Id. (¶ 3).
                                       11
                                            Id. (¶ 4).
                                  25   12
                                            Id. at 3 (¶¶ 5–6).
                                  26   13
                                            Id. (¶ 7).
                                       14
                                  27        Id.
                                       15
                                            Id. (¶¶ 8–11).
                                  28

                                       ORDER – No. 19-cv-02414-LB                           4
                                   1   under the FFDCA since GNC markets them with structure/function claims but does not include

                                   2   the disclaimers. See 21 U.S.C. §§ 321(g)(1), 343(r)(6). In order to avoid being regulated as drugs

                                   3   under the FFDCA, dietary supplements bearing structure/function claims must comply with the

                                   4   disclaimer requirements. Id.”16

                                   5         Also, “[d]rugs require pre-market approval from the . . . FDA[]. 21 U.S.C. §§ 331(d),

                                   6   355(a).”17 “Upon information and belief, GNC lacks pre-market approval for its Supplements,

                                   7   rendering them not just misbranded but unapproved drugs.18 “Misbranded dietary supplements

                                   8   and/or unapproved drugs are unlawful and cannot be sold legally. 21 U.S.C. §§ 331, 333. Under

                                   9   Section 110760 of the Sherman Law, they have no economic value and are worthless.”19

                                  10         For claims predicated on GNC’s “deceptive and misleading” practices, “GNC deceptively

                                  11   labels, markets, and sells the Supplements as having been subjected to the FDA’s pre-market

                                  12   approval process; and/or intended to prevent, cure, or treat a disease or health-related condition
Northern District of California
 United States District Court




                                  13   linked to disease.”20 It “compounds” its deceptive omission of the required disclaimer by using

                                  14   “misleading phrases like ‘clinically studied,’ ‘scientifically designed,’ ‘physician formulated,’ or

                                  15   ‘physician endorsed,’ and [using] . . . medical symbols, and/or by referencing diseases and/or

                                  16   conditions equated with disease in its marketing of the Supplements.”21

                                  17         In a later section of the complaint, the plaintiffs explain more about the regulatory framework.

                                  18   Under the FFDCA, a “drug” is defined, in part, as an “‘article[] intended for use in the in the

                                  19   diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals’” or an

                                  20   “‘article[] (other than food) intended to affect the structure or any function of the body of man or

                                  21   other animals.’”22 Under 21 U.S.C. §§ 331(d) and 355(a), the FDA must approve new drugs

                                  22

                                  23   16
                                            Id. (¶ 8).
                                       17
                                  24        Id. (¶ 9).
                                       18
                                            Id. (¶ 10).
                                  25   19
                                            Id. (¶ 11).
                                  26   20
                                            Id. at 3–4 (¶ 12).
                                       21
                                  27        Id. at 4 (¶ 13).
                                       22
                                            Id. at 9 (¶ 52) (citing the FFDCA, 21 U.S.C. § 321(g)(1)(B–C)).
                                  28

                                       ORDER – No. 19-cv-02414-LB                           5
                                   1   before they can be sold on the market.23 The FFDCA creates an exemption from this pre-approval

                                   2   process for supplements “‘intended to affect the structure or function of the body’” if the

                                   3   supplements carry a prominent FDA disclaimer: “‘This statement has not been evaluated by the

                                   4   Food and Drug Administration. This product is not intended to diagnose, treat, cure, or prevent

                                   5   any disease.’”24 The disclaimer “must appear ‘on each panel or page’ of a supplement label or

                                   6   package that bears a health-related claim, 21 C.F.R. § 101.93(d), and it must be prominent. 21

                                   7   U.S.C. § 343(r)(6).”25 “To be prominent, the disclaimer may not be crowded with non-required, or

                                   8   voluntary, information or imagery and additionally must use bolded font at least 1/16th of an inch

                                   9   in size.”26 “Failure to abide by the disclaimer requirements renders non-compliant supplements

                                  10   misbranded, unapproved, and unlawful drugs under federal law. 21 U.S.C. §§ 321(g)(1), 331(d),

                                  11   343(r)(6), 355(a).”27 California’s Sherman Law expressly adopted federal labeling requirements.28

                                  12         The complaint explains why the regulatory scheme is important for consumer safety. The
Northern District of California
 United States District Court




                                  13   disclaimer requirement aligns with the FDA’s recognition that “‘few dietary supplements have

                                  14   been the subjects of adequately designed clinical trials.’”29 Without the disclaimer,

                                  15   structure/function claims convey therapeutic drug claims, thereby encouraging self-treatment

                                  16   without the benefit of a medical diagnosis or treatment.30 The point of the disclaimers are to

                                  17   “‘make sure that consumers understand that structure/function claims are not reviewed by [the]

                                  18

                                  19

                                  20   23
                                            Id. (¶ 43) & n. 4 (citing FFDCA regulations).
                                  21   24
                                            Id. (¶¶ 54–55) (citing the FFDCA, 21 U.SC. § 343(r)(6), and 21 C.F.R. § 101.93(b–d)).
                                       25
                                  22        Id. at 10 (¶ 60).
                                       26
                                         Id at 11 (¶ 63) (citing Food Labeling; Requirements for Nutrient Content Claims, Health Claims, and
                                  23   Statements of Nutritional Support for Dietary Supplements, 62 F3d. Reg. 49,859, 39,865–66 (Sept. 23,
                                       1997); 21 C.F.R. § 101.93(e)).
                                  24   27
                                            Id. (¶ 64).
                                  25   28
                                            Id. (¶ 65) (citing Cal. Health & Safety Code § 110100).
                                       29
                                  26     Id. at 9–10 (¶ 56) (citing Regulations on Statements Made for Dietary Supplements Concerning the
                                       Effect of the Product on the Structure or Function of Body (hereinafter “Regulations”), 65 Fed. Reg.
                                  27   1000, 1003, 2000 WL 4559 (Jan. 6, 2000).
                                       30
                                            Id. at 10 (¶¶ 57–58) (citing Regulations, 65 Fed. Reg. at 1001, 1005, 1013, 1044–45).
                                  28

                                       ORDER – No. 19-cv-02414-LB                           6
                                   1   FDA prior to marketing, and to caution consumers that dietary supplements bearing such claims

                                   2   are not for therapeutic uses.’”31

                                   3

                                   4   2. The Parties and the Plaintiffs’ Purchases

                                   5         GNC is a Delaware corporation with its principal place of business in Pennsylvania.32 It owns,

                                   6   operates, and franchises 4,026 retail locations (including 2,989 that it owns and manages directly

                                   7   and 269 in California alone).33 GNC requires all retail locations to display and sell GNC

                                   8   supplements, and it controls the marketing and labeling for its supplements.34

                                   9         Richa Aurora and Randy Clinton reside in California, and Walter Johnston resides in New

                                  10   York.35 During the relevant class period, they bought GNC-branded products.36 The complaint has

                                  11   the following general allegations about the plaintiffs’ reliance on the labels and marketing of the

                                  12   supplements.
Northern District of California
 United States District Court




                                  13                 14. Plaintiffs and the members of the Class reviewed and reasonably relied on
                                                  GNC’s Supplement labels and packaging when purchasing them and were misled
                                  14              by GNC’s marketing.
                                  15                  15. Had Plaintiffs known that the Supplements were misbranded, unlawful,
                                                  lacked government review and approval, and/or were not intended to treat, cure, or
                                  16              prevent any disease (that is, were not intended for therapeutic purposes), Plaintiffs
                                                  would not have purchased them.
                                  17
                                                      16. Owing to their reliance on GNC’s deceptive labeling, marketing, and sales
                                  18              of the Supplements, Plaintiffs and the members of the Class purchased GNC
                                                  Supplements believing them to have characteristics and qualities that they do not
                                  19              have. Plaintiffs and the members of the Class have been injured because they
                                  20              would not have purchased the Supplements or paid as much had they known the
                                                  truth.37
                                  21

                                  22

                                  23   31
                                            Id. (¶ 59) (citing Regulations, 65 Fed. Reg. at 1007) (emphasis in complaint).
                                       32
                                  24        Id. at 6 (¶¶ 38–39).
                                       33
                                            Id. (¶ 40).
                                  25   34
                                            Id. (¶¶ 40–41).
                                  26   35
                                            Id. at 4 (¶ 17), 5 (¶¶ 24, 31).
                                       36
                                  27        Id. at 4 (¶ 18), 5 (¶ 25), 6 (¶ 32).
                                       37
                                            Id. at 3–4 (¶¶ 14–16).
                                  28

                                       ORDER – No. 19-cv-02414-LB                            7
                                   1         The plaintiffs allege the following about their individual purchases and reliance.

                                   2         Ms. Aurora bought the following GNC supplements (“and other Supplements”) from the GNC

                                   3   store at the Northpoint Shopping Center on Bay Street in San Francisco, California: (1) “GNC

                                   4   Prostate Health Supplement” for her father and (2) “GNC Women’s Ultra Mega Active

                                   5   Supplement” for her own use.38 Mr. Clinton bought “GNC Diabetic Support Supplement[] and

                                   6   other Supplements” from the GNC store at the West Valley Mall in Tracy, California.39 Mr.

                                   7   Johnston bought “GNC Mega Men Performance and Vitality Mega Vitapaks, among other

                                   8   Supplements,” from the GNC store at the Chautauqua Mall on East Fairmont Avenue in

                                   9   Lakewood, New York, and in in Pennsylvania.40

                                  10         The plaintiffs believed that the supplements were “lawful, correctly branded, subject to a

                                  11   governmental review and approval process, and had therapeutic value, including that they were

                                  12   intended to prevent or treat disease, including” prostate disease (for Ms. Arora), diabetes (for Mr.
Northern District of California
 United States District Court




                                  13   Clinton), and “prostate, circulation, and overall medical health” (for Mr. Johnston).41 Ms. Arora

                                  14   and Mr. Clinton relied on GNC’s marketing of the supplements (“both implied and expressed”)

                                  15   when they bought them.42 All paid more for the supplements, and bought more of them, than they

                                  16   would have “had [they] known the truth about” the products, and thus they all lost money (by

                                  17   paying more for the products).43 All would buy the supplements in the future if they knew that

                                  18   GNC’s marketing and sales of the supplements were “lawful, truthful, and non-misleading,” but

                                  19   they cannot buy them now because they “cannot be confident” that the sales, labels, and

                                  20   advertising are lawful, truthful, and non-misleading.44

                                  21         In a separate section titled “Economic Injury,” the plaintiffs assert the following:

                                  22

                                  23
                                       38
                                            Id. at 4 (¶ 18) (also alleging that she made “other purchases”).
                                  24   39
                                            Id. at 5 (¶ 25).
                                  25   40
                                            Id. at 6 (¶ 32).
                                       41
                                  26        Id. at 4 (¶ 19), 5 (¶ 26), 6 (¶¶ 33–34).
                                       42
                                            Id. at 4 (¶ 20), 5 (¶ 27).
                                  27   43
                                            Id. at 4–5 (¶¶ 21–22, 28–29), 6 (¶¶ 35–37).
                                  28   44
                                            Id. at 5 (¶¶ 23, 30), 6 (¶ 37).

                                       ORDER – No. 19-cv-02414-LB                             8
                                                    77. When purchasing the GNC Supplements, Plaintiffs read and relied on
                                   1              GNC’s labeling and marketing claims.
                                   2                  78. Based on the Supplements’ labeling, Plaintiffs believed the GNC
                                                  Supplements had the aforementioned characteristics and benefits, including that
                                   3              they were lawful.
                                   4                 79. As a result, Plaintiffs received GNC Supplements that lacked the
                                                  characteristics and/or benefits that they reasonably believed the products had.
                                   5
                                                     80. Plaintiffs would not have purchased the GNC Supplements, purchased as
                                   6              many of them, and/or paid as much for them absent these sales, misrepresentations,
                                                  and labeling and marketing practices.
                                   7
                                                      81. Plaintiffs lost money as a result of GNC’s unlawful and deceptive and
                                   8              misleading conduct because Plaintiffs did not receive the products for which they
                                                  believed they paid.
                                   9
                                                      82. Plaintiffs altered their position to their detriment and suffered damages in
                                  10              an amount equal to the amounts they paid for the GNC Supplements they
                                                  purchased.
                                  11
                                                      83. Plaintiffs would purchase the GNC Supplements again in the future should
                                  12              they have the characteristics and/or the benefits marketed and labeled.
Northern District of California
 United States District Court




                                  13                  84. By engaging in unlawful sales and/or deceptive and misleading marketing,
                                                  GNC reaped, and continues to reap, increased sales and profits, including with
                                  14              respect to its competitors.
                                  15                 85. GNC knows that the qualities and characteristics it labels and markets, as
                                                  well as its omissions, are material to a consumer’s decision to purchase its
                                  16              Supplements.
                                  17                  86. GNC deliberately cultivates these misperceptions through its marketing and
                                                  labeling of its Supplements. Indeed, GNC relies and capitalizes on consumer
                                  18              misconceptions about its Supplements.45
                                  19

                                  20   3. The Labels

                                  21         The plaintiffs allege that GNC fails to include the required disclaimer “in labeling and

                                  22   marketing its Supplements.”46 The complaint gives some examples.

                                  23          “GNC’s Diabetic Supplement . . . omits the disclaimer from the front panel of the packaging

                                  24   . . . or the side panel, despite the presence of structure/function claims on both panels.”47

                                  25

                                  26
                                       45
                                            Id. at 18–19 (¶¶ 77–86).
                                  27   46
                                            Id. at 12 (¶ 66)
                                  28   47
                                            Id. (¶¶ 67–68).

                                       ORDER – No. 19-cv-02414-LB                           9
                                   1         GNC also omits the disclaimer from the front panel of the Diabetic Supplement and instead

                                   2   puts a non-compliant disclaimer on the back panel, “where, even there, it is rendered non-

                                   3   prominent by a variety of voluntary claims.”50

                                   4         The label for the GNC Mega Men Diabetic Support supplement makes the following claims:

                                   5   “Multivitamin with premium ingredients to support glucose metabolism;” “Provides key nutrients

                                   6   to help promote normal glucose utilization & insulin production;” and “Supports circulatory, heart

                                   7   & eye health with advanced nutrient blends.” The side panel makes the following claim: “Why

                                   8   should I use it? It is scientifically designed for the special dietary needs of people with diabetes.

                                   9   Use it with the enclosed nutritionally balanced diet suitable for persons with diabetes to help

                                  10   maintain healthy blood sugar levels.”

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                                                                                           51
                                  20

                                  21         The plaintiffs next give examples of GNC’s deceptive and misleading labeling and packaging

                                  22   claims. “GNC compounds its deceptive marketing with authoritative sounding embellishments

                                  23   like ‘clinically studied,’ ‘scientifically formulated,’ and ‘physician endorsed,’ and by implying

                                  24   therapeutic properties by referencing diseases or conditions linked to disease.”52 Its website

                                  25

                                  26   50
                                            Id. (¶ 69).
                                       51
                                  27        Id.
                                       52
                                            Id. at 14 (¶ 73).
                                  28

                                       ORDER – No. 19-cv-02414-LB                        11
                                   1   “embraces the deception.”53 For example, a verified purchaser of Diabetes Support posted that it

                                   2   kept her “glucose and A1C in check,” another said that “GNC Mega Men Diabetic Support

                                   3   . . . help[ed] in keeping my sugars down,” and a third posted that it helped “stabilize sugars.”54

                                   4         The plaintiffs then allege that “GNC’s omission of the mandatory disclaimers from

                                   5   Supplement panels is systemic”55 and identify the following front labels that lack disclaimers.

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17                                                                                          56

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   53
                                            Id. (¶ 74).
                                  26   54
                                            Id.
                                       55
                                  27        Id. (¶ 75).
                                       56
                                            Id. at 15.
                                  28

                                       ORDER – No. 19-cv-02414-LB                       12
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                                                              57
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                                                         58
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   57
                                            Id.
                                  28   58
                                            Id. at 16.

                                       ORDER – No. 19-cv-02414-LB   13
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9
                                                                         59
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                                                         60
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       59
                                  27        Id.
                                       60
                                            Id. at 17.
                                  28

                                       ORDER – No. 19-cv-02414-LB   14
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                                                    61

                                   8

                                   9         As an example of a product that properly displays the “mandated disclosure on the front panel

                                  10   of their labels and elsewhere where structure/function claims appear,” the plaintiffs identify

                                  11   Target’s “Up & Up” dietary supplements, where the “disclaimers are not so crowded by voluntary

                                  12   statement and imagery as to lose prominence.”62
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20                                                                         63

                                  21

                                  22   4. Classes

                                  23         The complaint defines the following subclasses as, collectively, “constitut[ing] the ‘Class.’”64

                                  24

                                  25
                                       61
                                  26        Id.
                                       62
                                            Id. at 18 (¶ 76).
                                  27   63
                                            Id. at 18.
                                  28   64
                                            Id. at 19 (¶¶ 87–88).

                                       ORDER – No. 19-cv-02414-LB                         15
                                                  The California Subclass. All persons residing in the State of California who
                                   1              purchased one or more GNC proprietary brand supplements within the applicable
                                   2              limitations period.
                                                  The New York Subclass. All persons who purchased one or more of GNC
                                   3              proprietary brand supplements in the State of New [York] within the applicable
                                   4              limitations period.
                                                  The Nationwide Subclass. All persons in the United States who purchased one or
                                   5              more GNC proprietary brand supplements within the applicable state limitations
                                   6              periods.65

                                   7

                                   8   5. Relevant Procedural History

                                   9         The complaint has seven state-law claims: (1) unlawful conduct — based on the omitted

                                  10   FFDCA disclaimer and violations of the FAL and CLRA — in violation of the UCL, Cal. Bus. &

                                  11   Prof. Code § 17200 et seq. (on behalf of the California named plaintiffs and a California subclass);

                                  12   (2) unfair and fraudulent conduct, in violation of the UCL (on behalf of the California named
Northern District of California
 United States District Court




                                  13   plaintiffs and the California subclass); (3) false advertising, in violation of the FAL, Cal. Bus. &

                                  14   Prof. Code § 17500 et seq. (on behalf of the California named plaintiffs and the California

                                  15   subclass); (4) deceptive practices, in violation of the CLRA, Cal. Civ. Code §§ 1750 et seq. (on

                                  16   behalf of the California named plaintiffs and the California subclass); (5) deceptive practices, in

                                  17   violation of the New York Consumer Protection Law, N.Y. Gen. Bus. Law §§ 349, 350 (on behalf

                                  18   of the New York named plaintiff and the New York subclass); (6) false advertising, in violation of

                                  19   the New York Consumer Protection Law (on behalf of the New York named plaintiff and the New

                                  20   York subclass); and (6) unjust enrichment (quasi-contract) (on behalf of the named plaintiffs and

                                  21   the nationwide class).66 All parties consented to magistrate-judge jurisdiction.67 The court held a

                                  22   hearing on GNC’s motion to dismiss on October 17, 2019.

                                  23

                                  24

                                  25

                                  26   65
                                            Id. (¶ 87).
                                       66
                                  27        Id. at 21–30 (¶¶ 100–159).
                                       67
                                            Consents – ECF Nos. 10, 14.
                                  28

                                       ORDER – No. 19-cv-02414-LB                         16
                                   1                                         STANDARD OF REVIEW

                                   2         GNC moves to dismiss the claims for lack of standing and for failure to state a claim,

                                   3   including a failure to plead fraud with particularity under Rule 9(b).68 The relevant standards are

                                   4   as follows.

                                   5

                                   6   1. Rule 12(b)(1)

                                   7         A complaint must contain a short and plain statement of the ground for the court’s jurisdiction.

                                   8   Fed. R. Civ. P. 8(a)(1). The plaintiff has the burden of establishing jurisdiction. Kokkonen v.

                                   9   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); Farmers Ins. Exch. v. Portage La

                                  10   Prairie Mut. Ins. Co., 907 F.2d 911, 912 (9th Cir. 1990).

                                  11         A defendant’s Rule 12(b)(1) jurisdictional attack can be either facial or factual. White v. Lee,

                                  12   227 F.3d 1214, 1242 (9th Cir. 2000). “A ‘facial’ attack asserts that a complaint’s allegations are
Northern District of California
 United States District Court




                                  13   themselves insufficient to invoke jurisdiction, while a ‘factual’ attack asserts that the complaint’s

                                  14   allegations, though adequate on their face to invoke jurisdiction, are untrue.” Courthouse News

                                  15   Serv. v. Planet, 750 F.3d 776, 780 n.3 (9th Cir. 2014). This is a facial attack. The court thus

                                  16   “accept[s] all allegations of fact in the complaint as true and construe[s] them in the light most

                                  17   favorable to the plaintiffs.” Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir.

                                  18   2003).

                                  19         Standing pertains to the court’s subject-matter jurisdiction and thus is properly raised in a Rule

                                  20   12(b)(1) motion to dismiss. Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1121–22

                                  21   (9th Cir. 2010).

                                  22

                                  23   2. Rule 12(b)(6) and Rule 9(b)

                                  24         A complaint must contain a “short and plain statement of the claim showing that the pleader is

                                  25   entitled to relief” to give the defendant “fair notice” of what the claims are and the grounds upon

                                  26   which they rest. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A

                                  27

                                  28   68
                                            Mot. – ECF No. 18 at 15–17.

                                       ORDER – No. 19-cv-02414-LB                          17
                                   1   complaint does not need detailed factual allegations, but “a plaintiff's obligation to provide the

                                   2   ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic

                                   3   recitation of the elements of a cause of action will not do. Factual allegations must be enough to

                                   4   raise a claim for relief above the speculative level . . . .” Twombly, 550 U.S. at 555 (internal

                                   5   citations omitted).

                                   6      To survive a motion to dismiss, a complaint must contain sufficient factual allegations, which

                                   7   when accepted as true, “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                   8   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

                                   9   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                  10   defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a

                                  11   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                  12   unlawfully.” Id. (quoting Twombly, 550 U.S. at 557). “Where a complaint pleads facts that are
Northern District of California
 United States District Court




                                  13   merely consistent with a defendant's liability, it stops short of the line between possibility and

                                  14   plausibility of ‘entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557) (internal quotations

                                  15   omitted).

                                  16      “In alleging fraud . . ., a party must state with particularity the circumstances constituting

                                  17   fraud. . . . Malice, intent, knowledge, and other conditions of a person’s mind may be alleged

                                  18   generally.” Fed. R. Civ. P. 9(b). This means that “[a]verments of fraud must be accompanied by

                                  19   the ‘who, what, when, where, and how’ of the misconduct charged.” Vess v. Ciba–Geigy Corp.

                                  20   USA, 317 F.3d 1097, 1106 (9th Cir. 2003). Like the basic “notice pleading” demands of Rule 8, a

                                  21   driving concern of Rule 9(b) is that defendants be given fair notice of the charges against them. In

                                  22   re Lui, 646 F. App’x 571, 573 (9th Cir. 2016) (“Rule 9(b) demands that allegations of fraud be

                                  23   specific enough to give defendants notice of the particular misconduct . . . so that they can defend

                                  24   against the charge and not just deny that they have done anything wrong.”) (quotation omitted);

                                  25   Odom v. Microsoft Corp., 486 F.3d 541, 553 (9th Cir. 2007) (Rule 9(b) requires particularity “so

                                  26   that the defendant can prepare an adequate answer”).

                                  27

                                  28

                                       ORDER – No. 19-cv-02414-LB                         18
                                   1   3. Leave to Amend

                                   2         If a court dismisses a complaint, it must give leave to amend unless the “pleading could not

                                   3   possibly be cured by the allegation of other facts.” Cook, Perkiss and Liehe, Inc. v. Northern

                                   4   California Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir. 1990).

                                   5

                                   6                                                ANALYSIS

                                   7         GNC moves to dismiss the following claims on the following grounds: (1) claim one (unlawful

                                   8   conduct in violation of the UCL), on the ground that the plaintiffs lack standing because they did

                                   9   not allege reliance sufficiently; (2) claims two, three, and four (essentially, fraudulent and

                                  10   deceptive practices in violation of the UCL, FAL, and CLRA), on the ground that the plaintiffs did

                                  11   not allege fraud with particularity under Rule 9(b); (3) claims one, two, and three (the UCL and

                                  12   FAL claims), on the ground that the weight of the authority requires dismissal of UCL and FAL
Northern District of California
 United States District Court




                                  13   equitable claims when plaintiffs assert a CLRA claim; (4) claims five and six (deceptive practices

                                  14   and false advertising in violation of the New York Consumer Protection Law), on the ground that

                                  15   the plaintiffs did not identify the false and misleading statements; and (5) claim seven (unjust

                                  16   enrichment), on the ground that the plaintiffs did not allege any actionable conduct by GNC.69 It

                                  17   also contends that the plaintiffs lack standing to seek injunctive relief or relief for products that

                                  18   they did not purchase.70

                                  19         The court denies the motion to dismiss.

                                  20

                                  21   1. Standing and Unlawful Conduct under the UCL (Claim One)

                                  22         The UCL prohibits business practices that are unlawful, unfair, or fraudulent. Cal. Bus. &

                                  23   Prof. Code § 17200; Pastoria v. Nationwide Ins., 112 Cal. App. 4th 1490, 1496 (2003). In claim

                                  24   one, the plaintiffs allege unlawful conduct by GNC’s omission of the disclaimer (in violation of

                                  25   the FFDCA) and marketing practices (in violation of the FLA and CLRA). GNC does not contest

                                  26
                                       69
                                  27        Mot. – ECF No. 18 at 7–9.
                                       70
                                            Id. at 24–25.
                                  28

                                       ORDER – No. 19-cv-02414-LB                         19
                                   1   the sufficiency of the plaintiffs’ allegations about its allegedly unlawful conduct. Instead, it

                                   2   contends that the plaintiffs do not have standing for a UCL claim because their allegations about

                                   3   reliance are too conclusory.71

                                   4         To show standing under the UCL, the plaintiffs must allege that they “suffered injury in fact”

                                   5   and “lost money or property as a result of the unfair competition.” Cal. Bus. & Prof. Code §

                                   6   17204. For claims (like the one here) that are based on misrepresentation, “as a result of” (under

                                   7   section 17204) “means ‘caused by’ and requires a showing of a causal connection or reliance on

                                   8   the alleged misrepresentation.” Kwikset Corp. v. Sup. Ct., 51 Cal. 4th 310, 326 (2011) (quotation

                                   9   and citation omitted). Similarly, under the CLRA, the plaintiffs must establish actual reliance and

                                  10   economic injury. Kennard v. Lamb Weston Holdings Inc., No. 18-cv-04665-YGR, 2019 WL

                                  11   4278940, at *3 (N.D. Cal. Sept. 10, 2019) (citation omitted).

                                  12         The plaintiffs’ allegations about reliance are that they read the labels, believed the claims
Northern District of California
 United States District Court




                                  13   (about the therapeutic value for the prevention and treatment of the specific diseases, such as

                                  14   prostate disease and diabetes) for the specific products that they bought, paid more for the

                                  15   supplements than they would have (had they known the “truth about the products”), and lost

                                  16   money by paying more.72 They would buy the supplements if they knew that the labels and

                                  17   marketing were truthful, and they will not now because they cannot be confident that they are

                                  18   truthful.73 Key to their theory of prosecution is that the lack of the required disclaimer mattered,

                                  19   given the claims of therapeutic value.74

                                  20         In cases involving allegedly unlawful labels, courts hold that similar allegations sufficiently

                                  21   allege reliance that conveys UCL standing. For example, in Ogden v. Bumble Bee Foods LLC, the

                                  22   plaintiffs challenged Bumble Bee’s claims of the nutrient content and health value of its products

                                  23   (such as “Excellent Source Omega-3” coupled with an asterisk directing the consumer to the

                                  24   actual Omega-3 quantity). No. 5:12-cv-01828-LHK, 2014 WL 27527, at *2 (N.D. Cal. Jan. 2,

                                  25
                                       71
                                  26        Id. at 11–14.
                                       72
                                            Compl. – ECF No. 1 at 4–5 (¶¶ 19–20, 28–29), 6 (¶¶ 36–37).
                                  27   73
                                            Id. at 5 (¶¶ 23, 30), 6 (¶ 37).
                                  28   74
                                            E.g., id. at 4 (¶ 14).

                                       ORDER – No. 19-cv-02414-LB                          20
                                   1   2014). The plaintiff testified that she read, relied on, and was deceived by Bumble Bee’s

                                   2   representations, causing her to pay more for the products than she was willing to pay. Id. at *3,

                                   3   *9–10. The court held that these allegations were sufficient to create a genuine issue of material

                                   4   fact that the plaintiff had statutory standing to pursue her UCL, FAL, and CLRA claims regarding

                                   5   the Omega-3 nutrient-content claims, thereby defeating Bumble Bee’s summary-judgment motion

                                   6   on the issue. Id. at *9–10.

                                   7         GNC nonetheless contends that the plaintiffs’ allegations are insufficient because the plaintiffs

                                   8   are — essentially — holding it strictly liable for its alleged illegal omission of the disclaimer, they

                                   9   are making only conclusory allegations about their reliance on the labels, and those conclusions

                                  10   fall short of the level of specificity needed to establish standing.75 The cases that GNC cites do not

                                  11   compel the conclusion that the plaintiffs lack standing under the UCL.

                                  12         GNC first cites Swearingen v. Late July Snacks LLC for the proposition that the plaintiffs’
Northern District of California
 United States District Court




                                  13   UCL claim — that GNC violated the Sherman Law — is an attempt to hold it strictly liable under

                                  14   the UCL.76 See No. 13-cv-04324-EMC, 2017 WL 4641896, at *3 (N.D. Cal. Oct. 17, 2017). The

                                  15   plaintiffs in Swearingen challenged the defendant’s use of the term “evaporated cane juice” on

                                  16   certain food products, claiming it was unlawful because it violated an FDA regulation that

                                  17   ingredients be listed by their common names. Id. at *1, 3 (citing 21 C.F.R. § 102.5, which is

                                  18   incorporated into the Sherman Law, Cal. Health & Safety Code § 110100). The plaintiffs

                                  19   contended that because the Sherman Law did not require proof of reliance, they did not need to

                                  20   show reliance under the UCL either. Id. at *2. Applying Kwikset, the court held that the plaintiffs’

                                  21   claim of falsely advertised food sounded in misrepresentation and that the plaintiffs therefore must

                                  22   allege (and ultimately prove) that they relied on the deceptive label “evaporated cane juice” in

                                  23   order to show that they were harmed “as a result of” the deceptive label. Id. at *3 (quoting Cal.

                                  24   Bus. & Prof. Code § 17204). “In sum, Plaintiffs cannot seek UCL relief based on a strict liability

                                  25

                                  26

                                  27   75
                                            Mot. – ECF No. 18 at 11–14.
                                  28   76
                                            Id. at 12.

                                       ORDER – No. 19-cv-02414-LB                         21
                                   1   theory.” Id. The court granted the defendants’ motion to dismiss any claim under the UCL based

                                   2   on strict liability without a showing of reliance. Id.

                                   3         But that holding did not result in dismissal of the claim because the plaintiffs in Swearingen,

                                   4   like the plaintiffs here, alleged that they read the labels and relied on the labels’ representations.

                                   5   Citing its earlier order, the court held that the plaintiffs adequately pleaded reliance. Id. (citing

                                   6   Order, No. 3:13-cv-04324-EMC – ECF No. 116 (N.D. Cal. May 5, 2017). In the earlier order, the

                                   7   court held that the plaintiffs adequately alleged reliance by (1) establishing that a reasonable

                                   8   consumer would be misled by the term “evaporated cane juice” (given that sugar is a known health

                                   9   risk that consumers should avoid) and (2) explaining that they believed “evaporated cane juice”

                                  10   was healthier than sugar (an interpretation consistent with the FDA’s determination that the

                                  11   “evaporated cane juice” “‘falsely suggests that the sweeteners are juice.’” Order, No. 3:13-cv-

                                  12   04324-EMC – ECF No. 116 at 6–9 (California courts have adopted a “reasonable consumer”
Northern District of California
 United States District Court




                                  13   standard for adjudicating the materiality of a misrepresentation, and consumers must show that

                                  14   members of the public are likely to be deceived by the business practice) (citing In re Tobacco II

                                  15   Cases, 4 Cal. 4th 208, 327 (2009), and Brazil v. Dole Food Co., 935 F. Supp. 2d 947, 962–63

                                  16   (N.D. Cal. Mar. 25, 2013), aff’d in part and rev’d in part on other grounds, 660 F. App’x 531 (9th

                                  17   Cir. 2016), among other cases).

                                  18         Similarly, the plaintiffs here do not contend that that the label is unlawful merely because it

                                  19   omits the required FDA disclaimer. It is unlawful because the plaintiffs read the labels and relied

                                  20   on their claims of therapeutic value that were not qualified by the required disclaimer. Like the

                                  21   plaintiffs in Swearingen, the plaintiffs did more than allege that the label was unlawful. They

                                  22   adequately pleaded reliance.

                                  23         GNC also cites Brazil v. Dole Packaged Foods, LLC, 660 F. App’x 531, 534 (9th Cir. 2016),

                                  24   to support its contention that the plaintiffs attempt to hold it strictly liable under the UCL for the

                                  25   label.77 In Brazil, the plaintiffs challenged “all natural” claims for packaged fruit as unlawful

                                  26   under the UCL. Id. But unlike the plaintiffs here, the Brazil plaintiff did not read the label, thus

                                  27

                                  28   77
                                            Id.

                                       ORDER – No. 19-cv-02414-LB                          22
                                   1   did not rely on the representation in making the purchase, and could not state a claim based on

                                   2   “this theory of misrepresentation.” Id. (citing Kwikset, 51 Cal. App. 4th at 326 & n.9).

                                   3         The other cases that GNC cites also address the need to plead reliance and do not alter the

                                   4   conclusion here that the plaintiffs pleaded reliance sufficiently to establish UCL standing. See,

                                   5   e.g., Pratt v. Whole Foods Market Ca., Inc., No. 5:12-cv-05652-EJD, 2014 WL 1324288, at *8

                                   6   (N.D. Cal. Mar. 13, 2014) (plaintiff must plead reliance and cannot assert an unlawful UCL claim

                                   7   merely because the product’s label violates a law); Kane v. Chobani Inc., No. 12-cv-02425-LHK,

                                   8   2013 WL 5289253, at *9 (N.D. Cal. Sept. 13, 2013) (plaintiffs never read the online “no sugar

                                   9   added” claims); Maxwell v. Unilever U.S., Inc, No. 5:12-cv-01726-EJD, 2013 WL 1536761, at *4

                                  10   (N.D. Cal. Mar. 29, 2018) (finding implausible the plaintiff’s contention that she “read the words

                                  11   ‘phosphoric acid’ and ‘citric acid’ (or otherwise read the Pepsi label) and . . . [was] led to believe

                                  12   that Pepsi did not contain artificial flavors.”).
Northern District of California
 United States District Court




                                  13         In sum, the plaintiffs’ allegations plausibly establish UCL standing.

                                  14

                                  15   2. Fraud Claims Under the UCL, FAL, and the CLRA (Claims Two Through Four)

                                  16         In claims two through four, the plaintiffs challenge GNC’s deceptive marketing and labeling

                                  17   practices under the UCL, FAL, and CLRA. GNC moves to dismiss the claims on the ground that

                                  18   the plaintiffs do not identify the deceptive statements that they are challenging and instead make

                                  19   only conclusory allegations about the labels that do not satisfy Rule 9(b)’s requirement that the

                                  20   plaintiffs must plead fraud with particularity.78 The plaintiffs do not dispute that they need to plead

                                  21   fraud with particularity but contend that they satisfied Rule 9(b), particularly because their claims

                                  22   that the labels are deceptive are grounded in GNC’s failure to include the required FDA

                                  23   disclaimer.79 GNC responds that no reasonable consumer would be misled by the lack of the

                                  24   disclaimer.80 The court denies the motion to dismiss.

                                  25

                                  26
                                       78
                                            Id. at 15–17.
                                  27   79
                                            Opp’n – ECF No. 25 at 15–18.
                                  28   80
                                            Reply – ECF No. 36 at 11.

                                       ORDER – No. 19-cv-02414-LB                          23
                                   1         The “reasonable consumer” test governs false advertising and unfair or fraudulent business-

                                   2   practice claims under the UCL, FAL, or CLRA. Williams v. Gerber Prods. Co., 552 F.3d 934, 938

                                   3   (9th Cir. 2008) (citing Freeman v. Time, Inc., 68 F.3d 285, 289 (9th Cir. 1995)). Under the

                                   4   “reasonable consumer” standard, the plaintiff must “show that members of the public are likely to

                                   5   be deceived.” Id. (quotation marks and citations omitted). Generally the question whether a

                                   6   business practice is deceptive is an issue of fact not appropriate for decision on a motion dismiss.

                                   7   Nonetheless, dismissal is appropriate if a plaintiff fails to show the likelihood that a reasonable

                                   8   consumer would be deceived. Freeman, 68 F.3d at 289-90.

                                   9         The issue is whether the plaintiffs have alleged enough to show that a reasonable consumer

                                  10   would be deceived. GNC contends that they have not because — in its view — they make only

                                  11   general attacks, such as “‘GNC deceptively labels, markets, and sells the Supplements as having

                                  12   been subjected to the FDA’s pre-market approval process; and/or intended to prevent, cure, or
Northern District of California
 United States District Court




                                  13   treat a disease or health-related condition linked to disease.’”81 Another example is the general

                                  14   allegation that GNC “‘compounds its deception . . . with misleading phrases like “clinically

                                  15   studied,” “scientifically designed,” “physician formulated,” or “physician endorsed,” and with

                                  16   medical symbols, and/or by referencing diseases and/or conditions equated with disease in its

                                  17   marketing of Supplements.’”82 The complaint does not allege that the phrases are misleading or

                                  18   point to the statements that reference “‘diseases and/or conditions.’”83 The plaintiffs’ individual

                                  19   allegations fare no better, GNC asserts, because they are conclusions that the supplements were

                                  20   “lawful, correctly branded, subject to a governmental review and approval process, and had

                                  21   therapeutic value, including that they were intended to prevent or treat” the specific diseases (such

                                  22   as prostate disease or diabetes).84

                                  23

                                  24

                                  25   81
                                            Mot. – ECF No. 18 at 16 (quoting Compl. – ECF No. 1 at 3–4 (¶ 12)).
                                  26   82
                                            Id. (quoting Compl. – ECF No. 1 at 4 (¶ 13)).
                                       83
                                  27        Id. (quoting Compl. – ECF No. 1 at 4 (¶ 13)).
                                       84
                                            Id. at 16–17 (quoting Compl. – ECF No. 1 at 4–5 (¶¶ 19–20, 26–27)).
                                  28

                                       ORDER – No. 19-cv-02414-LB                           24
                                   1         But as the plaintiffs point out, they make more than general attacks. Their claims of deception

                                   2   are predicated on GNC’s omission of the required disclaimer that “‘This statement has not been

                                   3   evaluated by the Food and Drug Administration. This product is not intended to diagnose, treat,

                                   4   cure, or prevent any disease.’”85 Moreover, the complaint has examples of labels that do not have

                                   5   the required disclaimer and that make therapeutic claims.86 For example, as summarized in the

                                   6   Statement, the label for the Mega Men Diabetic Support supplement claims that it contained

                                   7   premium ingredients to support glucose metabolism, had key nutrients to promote normal glucose

                                   8   utilization and insulin production, and supported circulatory, heart, and eye health with advanced

                                   9   nutrient brands.87 On its side label, it promotes its use as scientifically designed for the special

                                  10   dietary needs of people with diabetes and with a companion “nutritionally balanced diet suitable

                                  11   for persons with diabetes to help maintain healthy blood sugar levels and improve circulation and

                                  12   eye health.”88 Named plaintiff Clinton relied on those representations that the supplement had
Northern District of California
 United States District Court




                                  13   “‘therapeutic value’” and was “‘subject to a governmental review and approval process.’”89

                                  14   Instead, the plaintiffs contend, he was deceived.90

                                  15         Like the plaintiffs in Swearingen, the plaintiffs have pleaded adequately that they were

                                  16   deceived and that reasonable consumers would be misled by therapeutic claims that would be

                                  17   evaluated differently if the label had the required disclaimer. Cf. Order, No. 3:13-cv-04324-EMC

                                  18   – ECF No. 116 at 6–9. That approach is consistent with the FDA’s recognition that dietary

                                  19   supplements generally are not the subject of adequately designed clinical trials and its exempting

                                  20   supplements affecting “the structure or function of the body” only if the disclaimer appears on

                                  21   each panel of a label that has a health-related claim.91 Cf. id. (evaluating a consumer’s reasonable

                                  22

                                  23   85
                                         Opp’n – ECF No. 25 at 16 (quoting and citing Compl. – ECF No. 1 at 3 (¶¶ 6–11), 9–17 (¶¶ 52–
                                       75)).
                                  24   86
                                            Id. at 17.
                                  25   87
                                            Id.
                                       88
                                  26        Id.
                                       89
                                            Compl. – ECF No. 1 at 5 (¶ 26); Opp’n – ECF No. 25 at 18 (citing Compl. – ECF No. 1 at 5 (¶ 26)).
                                  27   90
                                            Opp’n – ECF No. 25 at 18 (citing Compl. – ECF No. 1 at 5 (¶ 26)).
                                  28   91
                                            Compl. – ECF No. 1 at 9–11 (¶¶ 54, 60, 62).

                                       ORDER – No. 19-cv-02414-LB                         25
                                   1   reliance in part because the conclusion that “evaporated cane juice” was healthier than sugar was

                                   2   consistent with the FDA’s determination that the “evaporated cane juice” “‘falsely suggests that

                                   3   the sweeteners are juice.’”); see also Hadley v. Kellogg Sales Co., No. 16-CV-04955-LHK, 2019

                                   4   WL 3804661, at *23 (N.D. Cal. Aug. 13, 2019).

                                   5         GNC nonetheless contends that the lack of a disclaimer cannot deceive a consumer into

                                   6   making inferences (such as the products are (1) “lawful” products (2) subject to the FDA’s pre-

                                   7   market approval and validation process and/or (3) intended to prevent, cure, or treat a disease or

                                   8   health-related condition linked to a disease (meaning, they have therapeutic value)).92 That

                                   9   contention does not alter the court’s conclusion that the plaintiffs’ allegations — that they read the

                                  10   therapeutic claims, accepted them as true (especially given claims that suggest medical

                                  11   endorsement of the therapeutic benefits), and would have evaluated the products and claims

                                  12   differently had the label contained a disclaimer — are sufficient. Cf. Daniel v. Ford Motor Co.,
Northern District of California
 United States District Court




                                  13   806 F.3d 1217, 1225 (9th Cir. 2015) (under the CLRA and the UCL, to prove reliance on an

                                  14   omission, a plaintiff must prove that had the omitted information been disclosed, “‘one would

                                  15   have been aware of it and behaved differently’”) (quoting Mirkin v. Wasserman, 5 Cal. 4th 1082,

                                  16   1093 (1993)); Tobacco II, 46 Cal. 4th at 326–28 (an omission is material if a reasonable consumer

                                  17   would attach significance to its existence in determining his choice of action).

                                  18         GNC’s remaining cases do not compel a contrary conclusion. Most involve the plaintiffs’

                                  19   failure to identify the misrepresentations that they relied on, but they differ from the case here,

                                  20   where the plaintiffs link the therapeutic claims to the lack of disclaimer (and the corresponding

                                  21   context to the claims that it would have provided). See, e.g., Noll v. eBay, Inc., 282 F.R.D. 462,

                                  22   463–64, 468 (N.D. Cal. 2012); Orshan v. Apple Inc., No. 5:14-cv-05659-EJD, 2018 WL 1510202

                                  23   at *6 (N.D. Cal. Mar. 27, 2018); Baltazar v. Apple, Inc., No. CV-10-3231-JF, 2011 WL 588209 at

                                  24   *4 (N.D. Cal. Feb. 10, 2011); Herrington v. Johnson & Johnson Consumer Cos., Inc., No. C 09-

                                  25   1597 CW, 2010 WL 3448531 at *7–8 (N.D. Cal. Sep. 1, 2010).

                                  26

                                  27
                                       92
                                            Reply – ECF No. 26 at 11 (quoting Opp’n – ECF No. 25 at 18).
                                  28

                                       ORDER – No. 19-cv-02414-LB                        26
                                   1         In its reply brief, GNC cites Min Sook Shin v. Umeken, U.S.A., Inc., to support its argument

                                   2   that the lack of a disclaimer cannot deceive a consumer.93 No. SACV 17-00315-CJC(SSx), 2017

                                   3   WL 6885380 (C.D. Cal. Oct. 25, 2017), aff’d, 773 F. App’x 373 (9th Cir. 2019). That case is

                                   4   distinguishable.

                                   5         The plaintiff in Umeken challenged Umeken’s marketing of two dietary supplements on its

                                   6   website, in part because the claim of better skin was not borne out by the plaintiff’s experience

                                   7   with the products and in part because she alleged that the FDA disclaimer was not “‘linked to the

                                   8   structure/function statements with a symbol at the end of each statement’” and was not in boldface

                                   9   type. Id. at *2 (citing the complaint). The webpage for each product had “a disclaimer at the end of

                                  10   the product description which [wa]s linked to the last statement by an asterisk,” but no asterisk

                                  11   appeared after the precise claim (e.g., “[h]elps you maintain beautiful, firm skin and helps reduce

                                  12   spots from your skin” and “has had the spotlight in Korea and Japan for its positive effects on the
Northern District of California
 United States District Court




                                  13   skin”). Id. at *9. The district court held, “[i]n order for the defective disclaimer to be actionable,

                                  14   the statements Plaintiff points to must make a false or misleading statement on their own that

                                  15   would require a disclaimer to correct.” Id. The court then dismissed the claim because the plaintiff

                                  16   did not allege why the statements were false, why the cited statements made her believe that the

                                  17   products were endorsed by the FDA, why the statements were false because of a defective

                                  18   disclaimer, or why the absence of an asterisk by the statement made her believe that the product

                                  19   was endorsed by the FDA. Id. On appeal, the Ninth Circuit affirmed the dismissal on the ground

                                  20   that the plaintiff did not “describe with the requisite particularity how any defect in Umeken’s

                                  21   disclaimers made its other advertising claims misleading[,] . . . which . . . statements misled her to

                                  22   believe that . . . the FDA endorsed Umeken’s product, or, indeed how a defect-free disclaimer

                                  23   would have clarified this mistaken belief.” 773 F. App’x at 376 (citations and quotation omitted).

                                  24         The allegations here are different than those in Umeken. There, the allegations were

                                  25   conclusory, each product page had the disclaimer, and the plaintiffs did not allege (nor was it

                                  26   apparent) how the defect in the disclaimer made the claims the misleading. By contrast, here, the

                                  27

                                  28   93
                                            Id. at 11–13.

                                       ORDER – No. 19-cv-02414-LB                         27
                                   1   plaintiffs allege that the packaging is confusing because there is no accompanying disclaimer on

                                   2   the same panel, and that if there were a disclaimer, it would give a different context to the

                                   3   therapeutic claims such as “Diabetic Support.”

                                   4         In its reply brief, and citing “e.g., ECF No. 1 at ¶[] 68”) (which is an image of Women’s Ultra

                                   5   Mega Diabetic Support), GNC said that there are asterisks after the alleged structure/function

                                   6   statements that “direct consumers to the disclaimer that ‘[t]hat these statements have not been

                                   7   evaluated by the Food and Drug Administration. This product is not intended to diagnose, treat,

                                   8   cure, or prevent any disease.’”94 Because the plaintiffs did not “acknowledge the asterisks and do

                                   9   not allege that they looked at subject products’ packaging to determine where the asterisk linked,”

                                  10   GNC contends that they did not plead plausibly that a reasonable consumer would be misled by

                                  11   the packaging.95

                                  12         Preliminarily, the product image is fuzzy, and if there is an asterisk that links to a disclaimer,
Northern District of California
 United States District Court




                                  13   the court cannot see it easily. The claim in any event is that GNC omits the disclaimer from the

                                  14   front panel and puts a non-compliant disclaimer on the back panel, “where it is rendered non-

                                  15   prominent by a variety of voluntary claims.”96 That fact context is different (again) from Umeken,

                                  16   where the tie to the disclaimer was on the same product page, and the plaintiffs did not allege how

                                  17   the alleged defects in the disclaimer rendered the product claim misleading

                                  18         In sum, the plaintiffs pled fraud sufficiently.

                                  19

                                  20   3. Fraud Claims Under the New York Consumer Protection Law

                                  21         In claims five and six, the plaintiffs challenge GNC’s deceptive marketing and labeling

                                  22   practices under the New York Consumer Protection Law.97 GNC moved to dismiss the claims on

                                  23   the same grounds that it advanced in its motion to dismiss the corresponding California claims: the

                                  24

                                  25   94
                                            Id. at 13 (citing Compl. – ECF No. 1 at 13 (¶ 68).
                                  26   95
                                            Id.
                                       96
                                  27        Id.
                                       97
                                            Compl. – ECF No. 1 at 27–30 (¶¶ 137–152).
                                  28

                                       ORDER – No. 19-cv-02414-LB                              28
                                   1   plaintiffs did not identify the misleading statements, and no consumer would be misled by the by

                                   2   the lack of the disclaimer.98 The court denies the motion for the reasons in the previous section.99

                                   3

                                   4   4. Whether the CLRA Claim Requires Dismissal of the UCL and FAL Equitable Claims

                                   5         GNC moves to dismiss claims one, two, and three (the UCL and FAL claims) on the ground that

                                   6   the CLRA claim provides an adequate legal remedy at law.100 The plaintiffs counter that most courts

                                   7   do not dismiss claims for equitable relief at the pleadings stage.101 The court follows the courts in

                                   8   this district that find no bar to the pursuit of alternative remedies at the pleadings stage and denies

                                   9   the motion to dismiss. See, e.g., Madani v. Volkswagon Group of America, Inc. No. 17-cv-07287-

                                  10   HSG, 2019 WL 3753433, at *9 (N.D. Cal. Aug. 8, 2019); Luong v. Subaru of America, Inc., No.

                                  11   17-cv-03160-YGR, 2018 WL 2047646, at * 7 (N.D. Cal. May 2, 2018); Aberin v. Am. Honda Motor

                                  12   Co., Inc., No. 16-cv-04384-JST, 2018 WL 1473085, at *9 (N.D. Cal. Mar. 26, 2018); Adkins v.
Northern District of California
 United States District Court




                                  13   Comcast Corp., No. 16-cv-05969-VC, 2017 WL 349973, at *3 (N.D. Cal. Aug. 1, 2017).

                                  14

                                  15   5. Unjust-Enrichment Claim

                                  16         GNC contends that — because the unjust-enrichment claim (claim seven) is predicated on

                                  17   false or misleading representations — it fails because the plaintiffs have not sufficiently alleged an

                                  18   actionable misrepresentation or omission.102 Because the court holds that the misrepresentation

                                  19   claims survive, the court denies the motion to dismiss claim seven. Cf. Rojas-Lozano v. Google,

                                  20   Inc., 159 F. Supp. 3d 1101, 1120 (N.D. Cal. 2016) (“In Astiana, for example, the court held the

                                  21

                                  22
                                       98
                                            Mot. – ECF No. 18 at 19–21; Reply – ECF No. 36 at 11.
                                  23   99
                                         The parties do not dispute that under New York law, the plaintiff does not need to meet Rule 9(b)’s
                                  24   heightened standard for pleading fraud with particularity and instead must meet the Rule 8(a) standard.
                                       Mot. – ECF No. 18 at 19–21; Opp’n – ECF No. 25 at 21 (citing Pelman v. McDonald’s Corp., 396
                                  25   F.3d 508, 511 (2nd Cir. 2005); Reply – ECF No. 26 at 10–11 (arguing only the reasonable-consumer
                                       test).
                                  26   100
                                             Mot. – ECF No. 18 at 18.
                                       101
                                  27         Opp’n – ECF No. 25 at 19.
                                       102
                                             Mot. – ECF No. 18 at 21.
                                  28

                                       ORDER – No. 19-cv-02414-LB                        29
                                   1   plaintiff could state a restitution claim based upon quasi-contract because the plaintiff adequately

                                   2   alleged that the defendant's misleading labels duped the plaintiff into purchasing a product”)

                                   3   (citing Astiana v. Hain Celestial Group, 783 F.3d 753, 762 (9th Cir. 2015)).

                                   4

                                   5   6. Standing to Pursue Injunctive Relief

                                   6         GNC contends that the plaintiffs lack standing to seek injunctive relief because they (1)

                                   7   alleged that the supplements were “worthless” and (2) now know how to read supplement labels

                                   8   so they will not be harmed in the future.103 The plaintiffs counter that they also alleged that they

                                   9   would buy the supplements in the future if they could rely on the labels as true.104 The court denies

                                  10   GNC’s motion because the plaintiffs’ allegations are sufficient.

                                  11         In Davidson v. Kimberly-Clark Corp., the Ninth Circuit addressed whether injunctive relief is

                                  12   available to previously deceived customers in injunctive-relief cases. 889 F.3d 956 (9th Cir. 2018).
Northern District of California
 United States District Court




                                  13   The case involved the advertising and sale of wipes that the plaintiff alleged were labeled (falsely)

                                  14   as flushable. Id. at 961. She also alleged that she wanted to buy wipes that were flushable, was

                                  15   unable to tell from the packaging whether the wipes were truly flushable, would not have

                                  16   purchased the wipes (or would have paid less) had she known they were not flushable, and would

                                  17   buy truly flushable wipes in the future (if, before her purchase, she could determine that they were

                                  18   flushable). Id. at 962. The Ninth Circuit held that she plausibly pleaded standing to pursue

                                  19   injunctive relief. Id. at 966–67. In reaching that conclusion, it held that “a previously deceived

                                  20   consumer may have standing to seek an injunction against false advertising or labeling, even

                                  21   though the consumer now knows or suspects that the advertising was false at the time of the

                                  22   original purchase, because the consumer may suffer an ‘actual and immediate, not conjectural or

                                  23   hypothetical’ threat of future harm.” Id. at 969 (quoting Summers v. Earth Island Inst., 555 U.S.

                                  24   488, 493 (2009)). But, the court said, “[k]nowledge that the advertisement or label was false in the

                                  25   past does not equate to knowledge that it will remain false in the future. In some cases, the threat

                                  26

                                  27   103
                                             Id. at 21–24.
                                  28   104
                                             Opp’n – ECF No. 25 at 23–24.

                                       ORDER – No. 19-cv-02414-LB                         30
                                   1   of future harm may be the consumer’s plausible allegation that she will be unable to rely on the

                                   2   products’ advertising or labeling in the future, and so will not purchase the product although she

                                   3   would like to.” Id. at 969–70 (citing Ries v. Ariz. Beverages USA LLC, 287 F.R.D. 523, 533 (N.D.

                                   4   Cal. 2012) and Lilly v. Jamba Juice, NO. 13-cv-02998-JST, 2015 WL 1248027, at *4 (N.D. Cal.

                                   5   Mar. 18, 2015)). In other cases, the threat of future harm may be the consumer’s plausible

                                   6   allegations that she might purchase the product in the future, despite the fact that it was once

                                   7   marred by false advertising or labeling, and she may reasonably, but incorrectly assume the

                                   8   product was improved.” Id. at 970 (citation omitted).

                                   9         The allegations here are similar to those in Davidson. Post-Davidson, courts in this district

                                  10   have held that similar allegations plausibly plead future harm See, e.g., Schneider v. Chipotle

                                  11   Mexican Grill, Inc., 328 F.R.D. 520, 528 (N.D. Cal. 2018) (allegations that the plaintiffs would

                                  12   patronize Chipotle in the future if it had a non-GMO/GMO-free menu); Shank v. Presidio Brands,
Northern District of California
 United States District Court




                                  13   Inc., No. 17-cv-00232-DMR, 2018 WL 1948830, at *5 (N.D. Cal. Apr. 25, 2018) (rejecting

                                  14   argument that the plaintiff could read labels in the future to determine whether products were “all

                                  15   natural” and holding that the plaintiff plausibly pleaded future harm by alleging that he would buy

                                  16   food products in the future if they were in fact all natural and that he would be “‘hesitant to rely’

                                  17   on Presidio’s labeling due to the misrepresentations” that he was challenging in the case). The

                                  18   allegations are sufficient here too. Also, as in Ries, the “record is devoid of any grounds to

                                  19   discount plaintiffs’ stated intent to purchase in the future, thereby satisfying the requisites for

                                  20   standing.” Ries, 287 F.R.D. at 533.

                                  21         GNC’s main argument is that this case is different than (for example) Davidson, where the

                                  22   wipes were intended to be flushable, because the supplements here were never intended to prevent

                                  23   or treat disease, and the plaintiffs know this now.106 It contends that the case is more like the

                                  24   “slack fill” cases, where courts have held that the plaintiffs are on notice of potential underfilling

                                  25   and know that they can determine the number of pretzels in a bag by reading the back panel.107

                                  26

                                  27   106
                                             Mot. – ECF No. 18 at 23.
                                  28   107
                                             Id. (citation omitted).

                                       ORDER – No. 19-cv-02414-LB                         31
                                   1   Cordes v. Boulder Brands USA Inc., No. CV 18-6534 PSG (JCx), 2018 WL 6714323, at *1, 4

                                   2   (C.D. Cal. Oct. 17, 2018). Or it is like the “no sugar added” case, where the court rejected the

                                   3   injunctive-relief claim because the plaintiff now understood that the phrase “no sugar added”

                                   4   meant just that, not that the apple juice had no sugar at all, and hence could rely on the label going

                                   5   forward.108 Rahman v. Mott’s LLP, No. 13-cv-03482-SI, 2018 WL 4585024, at *1–3 (N.D. Cal.

                                   6   Sept. 25, 2018).

                                   7         The slack-fill and “no sugar added” cases do not change the outcome. Those cases are about

                                   8   labels that convey (ultimately) accurate or at least ascertainable information: the number of

                                   9   pretzels, the reality that there is no sugar added, or — in another case cited by GNC — how

                                  10   Atkins counts its net carbohydrates in its food products.109 Fernandez v. Atkins Nutritionals, Inc.,

                                  11   No. 3:17-cv-01628-GPC-WVG, 2018 WL 280028, at *1, 15 (S.D. Cal. Jan 3, 2018). By contrast,

                                  12   the labels here claim therapeutic benefit, have misleading phrases, and lack a required disclaimer.
Northern District of California
 United States District Court




                                  13   Unlike the consumers in GNC’s cases, the buyers here cannot rely on the labels on a going-

                                  14   forward basis. Moreover, as discussed above, even if the asterisk links to a disclaimer, the

                                  15   plaintiffs’ claim of confusion is predicated on a non-compliant back-panel disclaimer.

                                  16         In sum, the court denies the motion to dismiss.

                                  17

                                  18   7. Standing Regarding Unpurchased Products

                                  19         GNC contends that the plaintiffs do not have standing to assert claims for supplements that

                                  20   they did not purchase.110 The complaint challenges the lack of a disclaimer on all GNC’s dietary

                                  21   supplements, “including but not limited to the five specific products discussed in the

                                  22   Statement.”111 The plaintiffs purchased only four of the five products.112 The plaintiffs counter that

                                  23

                                  24
                                       108
                                             Id. (citation omitted).
                                  25   109
                                             Id. at 23–24 (citation omitted).
                                  26   110
                                             Id. at 24–25.
                                       111
                                  27         Id. at 24 (citing Compl. – ECF No. 1 at 2 (¶ 1).
                                       112
                                             Id. at 26 (citing Compl. – ECF No. 1 at 4 (¶ 18), 5 (¶ 25), 6 (¶ 32)).
                                  28

                                       ORDER – No. 19-cv-02414-LB                               32
                                   1   they have alleged that GNC’s products all make structure/function claims and eliminate the

                                   2   required disclaimer.113

                                   3         As the parties know, the court has written extensively on whether plaintiffs have standing to

                                   4   assert claims for products that they have not purchased. See Miller v. Ghirardelli Chocolate Co.,

                                   5   912 F. Supp. 2d 861, 868–72 (N.D. Cal. 2012); id., No. 3:12-cv-04936-LB – ECF No. 37 at 11–14

                                   6   (N.D. Cal. Apr. 5, 2013); Brown v. The Hain Celestial, No. 3:11-03082-LB – ECF No. 104 at 8–

                                   7   13 (N.D. Cal. Dec. 22, 2012). The court’s view is that the product composition is not relevant here

                                   8   because the claim is that the labels are misleading as a matter of law based on the lack of the

                                   9   required FDA disclaimer. See Ang v. Bimbo Bakeries USA Inc., No. 13-cv-01196-WHO, 2014 WL

                                  10   1024182, at * 8 (N.D. Cal. Mar. 13, 2014). At the pleadings stage, the plaintiffs have alleged

                                  11   uniform misrepresentations across product lines. As discussed at the hearing, however, from a

                                  12   case-management perspective, as in Brown v. The Hain Celestial, the plaintiffs will have to
Northern District of California
 United States District Court




                                  13   identify specific products by the class-certification motion. No. 3:11-03082-LB – ECF No. 267 at

                                  14   14–16 (uniform representations on 326 products at issue).

                                  15

                                  16                                             CONCLUSION

                                  17         The court denies the motion to dismiss the complaint. This disposes of ECF No. 18.

                                  18   IT IS SO ORDERED.

                                  19         Dated: November 15, 2019                    ______________________________________
                                                                                         LAUREL BEELER
                                  20                                                     United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   113
                                             Opp’n – ECF No. 25 at 25.

                                       ORDER – No. 19-cv-02414-LB                         33
